Citation Nr: 0200827	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  01-05 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material has been received to reopen a claim 
of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a claim of service connection for a psychiatric 
disorder.

The veteran was scheduled for a hearing before the Board in 
January 2001, but the hearing was canceled at the veteran's 
request.


FINDINGS OF FACT

1.  An October 1992 decision of the Board denied the 
veteran's appeal to reopen a claim of service connection for 
a psychiatric disorder, which had been denied based 
essentially on a  finding that there was no nexus between the 
veteran's psychiatric disorder and his military service; 
subsequent unappealed rating decisions, the most recent one 
being in December 1997, also declined to reopen the claim of 
service connection for a psychiatric disorder.

2.  Evidence received since the December 1997 rating decision 
was not previously of record and bears directly and 
substantially on the question of whether a current 
psychiatric disorder is causally related to the veteran's 
military service.


CONCLUSION OF LAW

Evidence submitted since the December 1997 rating decision is 
new and material, and the claim of entitlement to service 
connection for a psychiatric disorder may be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA were recently published.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board notes, however, that the assistance 
provisions of the VCAA do not apply to claims for reopening 
previously disallowed claims.  38 U.S.C.A. § 5103A(f).  A 
veteran must present some new and material evidence before 
the VA duty to assist is triggered.

This veteran's initial claim of service connection for a 
psychiatric disorder was denied by the RO in an unappealed 
December 1982 rating decision.  The RO found that the veteran 
had psychiatric disorders in the forms of a paranoid 
schizophrenic disorder and a personality disorder, but that 
an acquired psychiatric disorder was not manifested in 
service, and a psychosis was not manifested during the post-
service presumptive period.  The veteran subsequently sought 
to reopen the claim on various occasions.  In an October 1992 
decision, the Board declined to reopen the claim, and 
subsequent unappealed RO decisions, most recently in December 
1997, likewise declined to reopen the claim.  The prior 
decision of the Board and the subsequent unappealed RO rating 
decisions denying service connection for a psychiatric 
disorder are final.  38 U.S.C.A. §§ 7104, 7105.  However, a 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Under 38 C.F.R. § 3.156(a), 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.  66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

Prior to the December 1997  rating decision, the record 
included the veteran's service medical records, which showed 
a history of drug abuse and the diagnosis of a personality 
disorder in service; reports of post-service VA and private 
treatment which show diagnoses of paranoid schizophrenia, 
substance abuse, and include an August 1988 psychiatrist's 
opinion that according to history, the veteran's illness 
began in service; his testimony and that of his father 
regarding the onset of psychiatric symptoms; and a statement 
from a private physician describing current treatment in 
1992.

Since the December 1997 rating decision, the veteran has 
submitted reports of VA treatment from March 1997 to February 
2000.  Most of these records provide information which is 
cumulative in nature.  However, in September 1999, a VA 
examiner reviewed copies from the veteran's claims file, and 
noted that the veteran "may have had prodromal sx of a 
psychotic illness in the USN but the waters are muddied" by 
the his drug use at that time.  This opinion goes beyond 
merely reciting a veteran's reported history. LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  It is submitted medical 
evidence which bears directly and substantially on the 
question of whether the veteran's psychiatric disorder is 
related to service.  Since absence of a nexus between the 
veteran's schizophrenia and his active service was the basis 
for prior denials of the claim, this evidence is "material" 
for purposes of reopening the claim.  


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is granted.


REMAND

As noted above, the claim of entitlement to service 
connection for a psychiatric disorder has been reopened.  
Under the VCAA and implementing regulations, further 
assistance and notification is required.  The veteran has 
made repeated references to a letter from a fellow serviceman 
who purportedly has information regarding his psychiatric 
condition in service.  Such letter is not identifiable in the 
record.  [There is a handwritten letter which appears to have 
been written by the veteran.]  Furthermore, in light of the 
September 1999 VA physician's comment regarding "prodromal 
symptoms" of schizophrenia in service, additional 
development is needed to clarify whether the veteran's 
current psychiatric disability had its onset in service.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be advised that if 
he has an acquaintance who has specific 
information that has bearing on his 
claim, he should submit such information 
for the record.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the etiology of his psychiatric disorder, 
specifically whether it was first 
manifested in service or in the first 
post-service year.  The claims file must 
be available to, and reviewed by, the 
examiner in conjunction with the 
examination. After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
when the earliest clinical manifestation 
of the veteran's psychiatric disability 
was present, and specifically whether 
such was during service or within one 
year of discharge.  The examiner should 
comment on the opinion in the September 
1999 progress note to the effect that 
prodromal symptoms of schizophrenia were 
manifested in service.  The examiner 
should state whether it is at least as 
likely as not that schizophrenia was 
manifested in service or in the first 
post-service year and explain the 
rationale for the opinion. 

3.  The RO should review the claims file 
and undertake any additional development 
mandated by the VCAA and its implementing 
regulations.

4.  The RO should then review the 
expanded record on a de novo basis and 
determine whether the benefit sought may 
be granted.  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 



The veteran and his representative have the right to submit 
additional evidence and 
argument regarding the matter addressed by the Board in this 
remand. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

